Citation Nr: 0707099	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  04-09 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for 
squamous cell carcinoma of the mouth.

2.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for a 
right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Wife




ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970.  This case comes to the Board of Veteran's 
Appeals (Board) from a September 2003 rating decision by the 
Veterans' Affairs (VA) Regional Office (RO) in Houston, Texas 
denying reopening of both issues.  

The veteran submitted a claim for residuals of a gun shot 
wound in June 2005.  The RO has not addressed this issue and 
it must therefore be referred back to the RO for their 
initial adjudication.

The issue of entitlement to service connection for a right 
knee disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for squamous cell carcinoma of the 
mouth was most recently denied by a January 2000 rating 
decision.

2.  Evidence received since the January 2000 rating decision 
was considered previously and does not raise a reasonable 
possibility of substantiating the claim.

3.  Service connection for a right knee disability was most 
recently denied by a January 1999 rating decision.

4.  Evidence received since the January 1999 rating decision 
was not considered previously and raises a reasonable 
possibility of substantiating the claim.
CONCLUSIONS OF LAW

1.  The January 2000 and January 1999 rating decisions are 
final.  38 U.S.C.A. § 7103 (West 2002); 38 C.F.R. § 20.1100 
(2006).

2.  Evidence received since the January 2000 rating decision 
is not new and material and the claim for service connection 
for squamous cell carcinoma of the mouth is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).

3.  Evidence received since the January 1999 rating decision 
is new and material and the claim for service connection for 
a right knee disability is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By a January 2000 rating decision, the veteran's claim for 
service connection for squamous cell carcinoma was denied.  
The veteran did not file a timely notice of disagreement with 
this decision and, as such, the decision is now final.  By a 
January 1999 rating decision, the veteran's claim for service 
connection for a right knee disability was not reopened.  The 
veteran did not file a timely notice of disagreement with 
this decision and, as such, the decision is also now final.

The Board is neither required nor permitted to analyze the 
merits of a previously disallowed claim unless the Board 
determines that the claim has been reopened.  Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  To reopen a 
previously denied claim, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

Squamous Cell Carcinoma of the Mouth
At the time of the last final disallowance of this claim, the 
evidence of record included the veteran's service medical 
records showing that the veteran underwent a root canal 
during service and was in Vietnam.  The evidence also 
included the veteran's VA treatment records which indicated a 
diagnosis of squamous cell carcinoma of the mouth.  The 
veteran's claim for service connection was denied because 
this type of cancer is not listed as one of the diseases 
which merits the Agent Orange presumption, and there was no 
nexus opinion otherwise linking his cancer to his service.

The veteran has submitted no new evidence to suggest that his 
cancer is related to service.  Since the last final 
disallowance the veteran has submitted written statements as 
well as testimony at a Travel Board hearing before the 
undersigned which merely reiterates the evidence of record at 
the time of the last final disallowance.  This evidence, 
while new as it was not of record at the time of the last 
final disallowance, is not considered to be material to the 
veteran's claim.  Accordingly, reopening the claim for 
entitlement to service connection for squamous cell carcinoma 
of the mouth is not warranted.

VA is required to notify the veteran of: (1) the information 
and evidence needed to substantiate and complete his claim, 
(2) what part of that evidence he is responsible for 
providing, (3) what part of that evidence VA will attempt to 
obtain for him, and (4) the need to send the RO any 
additional evidence that pertains to his claim.  38 C.F.R. 
§ 3.159, See Pelegrini v. Principi, 18 Vet. App. 112, 120-121 
(2004).  In a July 2003 letter, the RO clearly advised the 
veteran of the first three required elements.  The veteran 
has not been prejudiced by lack of notification; however, 
because he was issued an additional development letter in 
January 2004, a statement of the case containing the entire 
language of 38 C.F.R. § 3.159 in February 2004 and a 
supplemental statement of the case in November 2005 similarly 
containing the entire language of 38 C.F.R. § 3.159.

Additionally, notice must include information regarding 
disability ratings and effective date for the award of 
benefits.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA 
provided the veteran with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal in a March 2006 letter.  
However, as the claim is not reopened, the issue of 
appropriate notice regarding disability rating and effective 
date to be assigned are rendered moot.

In its January 2004 letter, the RO also advised the veteran 
about the evidence and information necessary to reopen the 
claim for service connection and the evidence and information 
necessary to establish entitlement to the underlying claim, 
and in the February 2004 statement of the case and the 
November 2005 and January 2006 supplemental statements of the 
case the veteran was notified of the complete definitions of 
new and material evidence and the correct legal standard.

While the initial denial preceded the required notification, 
the veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  Moreover, the claim was readjudicated 
following the required notification and neither the veteran 
nor his representative has alleged any prejudice with respect 
to timing or content of the notification, nor has any been 
shown.

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  Here, the RO obtained the 
veteran's service medical records and VA treatment records.  
There does not appear to be any other evidence VA or private, 
relevant to the claim.

The applicable duties to notify and assist have been 
substantially met by VA and there are no areas in which 
further development may be fruitful.  Therefore, the veteran 
is not prejudiced by the Board's adjudication of his claim at 
this time.



Right Knee Disability
At the time of the last final disallowance of this claim, the 
evidence of record included the veteran's service medical 
records showing that the veteran was treated for shrapnel 
wounds to his right lower leg and for a sprain and contusion 
of the right knee which was minimally symptomatic at his 
separation examination.  The evidence also included the 
veteran's VA treatment records which indicated a current 
diagnosis of a right knee disability.  The veteran's claim 
for service connection was originally denied in November 1978 
because the evidence suggested that the veteran's right knee 
problem in service was acute and transitory and was unrelated 
to any current diagnosis.

The veteran has submitted new evidence to suggest that his 
right knee disability is related to service.  Since the last 
final disallowance the veteran's wife submitted testimony at 
a Travel Board hearing before the undersigned which suggests 
that the veteran's right knee disability has bothered him 
since their marriage in 1974 (less than 4 years after 
service).  The testimony corroborates the veteran's account 
that his right knee disability during service was not acute 
and transitory and rather resulted in a chronic right knee 
disability with symptoms such as pain which he has complained 
of since service.  As such, this evidence is both new and it 
is material to the veteran's claim in that it raises the 
possibility of substantiating his claim for service 
connection.

Having submitted both new and material evidence, the 
veteran's claim for entitlement to service connection for a 
right knee disability is reopened.  Because of the favorable 
adjudication of the claim to reopen, a discussion of the 
duties to notify and assist is not required as the issues are 
now moot with regards to the claim to reopen.  While the 
veteran's claim for entitlement to service connection for a 
right knee disability has been reopened, further development 
is required before the claim may be adjudicated.  As such, 
this issue is further discussed in the REMAND section below.




ORDER

New and material evidence having not been presented, the 
claim for entitlement to service connection for squamous cell 
carcinoma of the mouth is not reopened.

New and material evidence having been presented, the claim 
for entitlement to service connection for a right knee 
disability is reopened.


REMAND

The veteran claims that his current right knee disability is 
related to his right knee injury in service.  The veteran's 
service medical records indicate treatment for a right knee 
injury in service.  The veteran has submitted testimony by 
his wife which suggests that he complained of right knee pain 
since they were married in 1974.  The veteran has also 
submitted VA treatment records which indicate current 
treatment for a right knee disability.  The medical evidence 
does not include an opinion as to the etiology of the 
veteran's current right knee disability and one should be 
sought in order to determine if it is related to his right 
knee injury in service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an orthopedic 
examination of his right knee.  Have the 
examiner review the claims file in 
conjunction with the examination and make 
a note of such a review in the examination 
report.  Have the examiner answer the 
following questions:

	a.  Does the veteran have a current 
right knee disability?

	b.  If so, is it at least as likely 
as not to be related to service?

2.  Review the examination report and 
return it for revision if necessary.

3.  Thereafter, readjudicate the claim on 
appeal.  If it remains denied, issue the 
veteran a supplemental statement of the 
case and allow an appropriate period for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).






______________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


